Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 05/05/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gong et al. (US Patent Application Publication US 2015/0318778 A1, hereinafter “Gong”).	Regarding claim 10, Gong discloses (see Fig. 2 and Fig. 11) a converter with half-bridge circuit (comprising Q1 and Q2), comprising: 	a primary side circuit, comprising: 	a voltage source (Vi); 	a first switch (Q1), wherein a first end of the first switch (top end of Q1) is coupled to a first end of the voltage source (top end of Q1 is coupled to top end of V1); 	a second switch (Q2), wherein a first end of the second switch (top end of Q2) is coupled to a second end of the first switch (bottom end of Q1) and a second end of the second switch (bottom end of Q2) is coupled to a second end of the voltage source (bottom end of Q2 is coupled to bottom end of Vi); 	a first resonant capacitor (C1), wherein a first end of the first resonant capacitor (top end of C1) is coupled to the first end of the first switch (top end of C1 is coupled to top end of Q1); a second resonant capacitor (C2), wherein a first end of the second resonant capacitor (top end of C2) is coupled to a second end of the first resonant capacitor (top end of C2 is coupled to bottom end of C1) and a second end of the second resonant capacitor (bottom end of C2) is coupled to the second end of the second switch (bottom end of C2 is coupled to bottom end of Q2); 	a resonant inductor (Lrt), wherein a first end of the resonant inductor (left end of Lrt) is coupled to the second end of the first switch and the first end of the second switch (left end of Lrt is coupled to bottom end of Q1 and top end of Q2); 	a transformer (“Transformer”), wherein a first end of a primary side of the transformer (top end of left-side winding of “Transformer”) is coupled to a second end of the resonant inductor (top end of left-side winding of “Transformer” is coupled to right end of Lrt) and a second end of the primary side of the transformer (bottom end of left-side winding of “Transformer”) is coupled to the second end of the first resonant capacitor and the first end of the second resonant capacitor (bottom end of left-side winding of “Transformer” is coupled to bottom end of C1 and top end of C2); and 	a control unit (control IC, see [0065]) coupled to the first switch and the second switch to generate a first control signal (see Fig. 11, Vgs1) for turning on or turning off the first switch and a second control signal (see Fig. 11, Vgs2) for turning on or turning off the second switch,	wherein when the converter is turned on or reopened, a first duty rate of a first pulse being an initial pulse of the first control signal for turning on the first switch is less than 50% (at start-up, the initial pulse of Vgs1 has a duty of less than 50%, see Fig. 11), and a second duty rate of a second pulse being an initial pulse of the second control signal for turning on the second switch after the end of the first pulse of the first control signal is greater than 50% (at start-up, the initial pulse of Vgs2 after the initial pulse of Vgs1 has ended has a duty of more than 50%, see Fig. 11, Examiner’s Note: the converter is considered to be turned on when Vgs1 starts to operate, similar to that of Fig. 2 of the current application) and an adjustment amount of the first duty rate is identical to an adjustment amount of the second duty rate (The sum of the first duty rate and second duty rate excluding the deadtimes equals 100%. In other words, the increase amount of the first duty rate is the same as the decrease amount of the second duty rate since the sum of the first duty rate and second duty rate excluding the deadtimes always equals 100%).

Allowable Subject Matter
Claims 1, 2, and 4-9 are allowable. The following is a statement of reasons for the indication of allowable subject matter:  		Regarding Claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the first duty rate and the second duty rate are determined according to an inductance value of the resonant inductor, a current parameter correlated with a maximum allowable current value of the first switch and the second switch, a voltage value of the second resonant capacitor and a switching frequency determined by the control unit.”.

Response to Arguments
Applicant's arguments filed on 05/05/2022 have been fully considered but they are not persuasive.	Regarding Claim 10, Applicant argued “Gong does not disclose the adjustment amount for the duty rate of high-side gate drive signal Vgs1 is equal to that for low-side gate drive signal Vgs2”.	However, Fig. 11 of Gong teaches that the sum of the duty rate of Vgs1 and the duty rate of Vgs2, excluding the deadtimes, equals 100% as there are no time periods, excluding the deadtimes, where both Vgs1 and Vgs2 are low. In other words, the adjustment amount of the duty rate of Vgs1 is identical to the adjustment amount of the duty rate of Vgs2. For example, for a first period, if Vgs1 had a duty rate of 20%, then Vgs would have a duty rate of 80%. Then for the following period, if Vgs1 was increased to 30%, then Vgs2 would be decreased to 70%. Thus, the adjustment amount of each of the duty rates are the same being 10%. Therefore, Fig. 11 of Gong discloses the adjustment amount for the duty rate of high-side gate drive signal Vgs1 is equal to that for low-side gate drive signal Vgs2, and accordingly, Applicant’s arguments are not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication 2015/0381060 A1 discloses a quasi-resonant half-bridge converter.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        



/JYE-JUNE LEE/Examiner, Art Unit 2838